Citation Nr: 0027464	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for CTS.  

The veteran's October 1996 statement raised a claim for a 
total rating based upon individual unemployability.  This 
matter is referred to the RO.  


FINDING OF FACT

The credible medical evidence does not include a nexus 
opinion relating a current diagnosis of CTS to active 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for CTS is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has not met the initial burden of showing that 
his claim for service connection for CTS is well grounded.  A 
well-grounded claim need not be conclusive but only possible 
to satisfy the initial burden of 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of: 1) a 
current disability (a medical diagnosis); 2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and 3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  

The veteran has met the first requirement for a well-grounded 
claim because the medical evidence includes a diagnosis of a 
current CTS disability.  In May 1997, a private examiner 
noted a carpal tunnel problem, and a May 1997 electromyograph 
demonstrated median nerve compression of the wrist.  

The veteran has met the second requirement for a well 
grounded claim even though the medical evidence does not 
include an in-service diagnosis or treatment of CTS or a 
wrist injury.  The veteran contends that he was treated for 
bilateral wrist fractures during service in January 1966 and 
that his current carpal tunnel syndrome is the result of 
these injuries.  He alleges that he injured his wrists in 
boot camp, when jumping over a ravine and landing in his 
rifle.  He reports treatment with wrapping of both wrists.  
At the hearing on appeal in September 1999, the veteran also 
indicated that he had to wrap his wrists while loading beams 
in Vietnam.  The available service medical records, including 
the discharge physical examination of November 1967, are 
negative for any pertinent abnormality.  However, the 
veteran's lay testimony is sufficient to support inservice 
incurrence for purposes of determining whether the claim is 
well grounded.  

The claim is not well grounded because the medical evidence 
does not include a nexus opinion relating a current CTS 
disability to active service.  In May 1997, the veteran told 
a private examiner that he injured both wrists during Vietnam 
service in a dorsiflexion mechanism and that he was told at 
the time that they were sprained.  The veteran's lay 
statement does not constitute a medical nexus to service.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Instead, the veteran told the May 1997 
electromyograph examiner that symptoms of wrist pain, 
numbness, tingling in both hands, and weakness in his grip 
bilaterally began approximately two years earlier, and in 
September 1999, the veteran testified that he first sought 
treatment for wrist pain in 1997, after many years of working 
as a cook and carpenter.  Moreover, post-service VA 
examinations reports from March 1968, June 1968, and January 
1981 mention no wrist complaints or disorders.  The claim is 
not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for CTS is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

